



Exhibit 10.1
PENSION MAKEUP
RESTRICTED STOCK AWARD AGREEMENT FOR
CHESAPEAKE ENERGY CORPORATION
THIS RESTRICTED STOCK AWARD AGREEMENT (the “Agreement”) entered into as of the
17th day of June, 2018, by and between Chesapeake Energy Corporation, an
Oklahoma corporation (the “Company”), and Robert D. Lawler (the “Executive”);
W I T N E S S E T H:
WHEREAS, as part of the Company’s offer of employment to the Executive, the
Company agreed to grant shares of the Company’s common stock as an inducement to
enter employment with the Company; and
WHEREAS, the Company entered into: (i) an employment agreement with Executive
dated May 20, 2013, effective as of June 17, 2013, the first day of the
Executive’s employment with the Company (the “Employment Date”); and an
amendment to the employment agreement, dated June 16, 2016 (collectively, the
“Employment Agreement”),.
WHEREAS, pursuant to Section 4.3.2(b) of the Employment Agreement:
(i)
the Company agreed to issue to the Executive, on the fifth anniversary of the
Executive’s Employment Date, an award of restricted shares of the Company’s
common stock (“Common Stock) having an aggregate grant date fair value equal to
$5,000,000, with the Compensation Committee (the “Committee”) being authorized
to adjust such number for rounding and the grant of whole shares, in recognition
of the pension benefits which the Executive lost the opportunity to earn at the
Executive’s prior employer (the “Second Pension Makeup Restricted Stock”); and

(ii)
the Second Pension Makeup Restricted Stock shall vest in equal installments on
the third, fourth and fifth anniversaries of the grant date.

WHEREAS, the Company has awarded the Executive 1,077,587 shares of Common Stock
(the “Award”), subject to the terms and conditions of this Agreement.
NOW, THEREFORE, in consideration of the premises and the mutual promises and
covenants herein contained, the Executive and the Company agree as follows:
1.
The Employment Agreement. The Employment Agreement is hereby incorporated by
reference herein and made a part hereof for all purposes, and when taken with
this Agreement shall govern the rights of the Executive and the Company with
respect to the Award (as defined below). Any capitalized terms used but not
defined in this Agreement have the same meanings given to them in the Employment
Agreement.

2.
Grant of Award. The Company hereby awards to the Executive 1,077,587 shares of
Common Stock pursuant to Section 4.3.2(b) of the Employment Agreement, on the
terms and conditions set forth herein (the “Award”).

3.
Terms of Award.

(a)
Escrow of Shares. A certificate, or book-entry equivalent representing the
shares of Common Stock subject to the Award (the “Restricted Stock”) shall be
issued in the name of the Executive and shall be escrowed with the Secretary of
the Company (the “Escrow Agent”) subject to removal of the restrictions placed
thereon or forfeiture pursuant to the terms of this Agreement.






--------------------------------------------------------------------------------





(b)
Vesting. The shares of Restricted Stock will vest based on the Executive’s
continuous employment with or service to the Company, a Subsidiary or Affiliated
Entity in accordance with the vesting schedule set forth below:

Shares
Vesting Date
 
 
359,196
6/17/2021
359,196
6/17/2022
359,195
6/17/2023

In the event the Executive’s employment terminates at or following the end of
the Term (as defined in Section 5 of the Employment Agreement, as amended)
following the Company giving the Executive a Notice of Non-Renewal (as defined
in Section 5 of the Employment Agreement, as amended), under circumstances which
would constitute a termination pursuant to Section 6.1.1, 6.1.2, 6.4 or 6.5 of
the Employment Agreement were it in effect at that time, any unvested shares of
Restricted Stock shall become immediately vested. Once vested pursuant to the
terms of this Agreement, the Restricted Stock shall be deemed “Vested Stock.”
(c)
Voting Rights and Dividends. Subject to the restrictions on transfer and
forfeiture set forth in this Agreement, the Executive will have customary rights
of a shareholder attributable to the shares of Restricted Stock issued by the
Company, including the rights to vote and to receive dividends on the shares.
Executive appoints the Company to be Executive’s agent to receive for Executive
dividends on shares based on record dates that occur while the shares are
subject to restriction under this Agreement. The Company will transmit such
dividends, net of required taxes pursuant to Section 5, to or for the account of
Executive in such manner as the Company determines; provided that the Executive
is employed by the Company as of the dividend payment date.

(d)
Vested Stock - Removal of Restrictions. Upon Restricted Stock becoming Vested
Stock, all restrictions shall be removed from the Stock and the Secretary of the
Company shall deliver to the Executive shares either in certificate form or via
D.W.A.C. (delivery/withdrawal at custodian) representing such Vested Stock free
and clear of all restrictions, except for any applicable securities laws
restrictions or restrictions pursuant to the Company’s Insider Trading Policy.

(e)
Forfeiture. Restricted Stock that does not become Vested Stock pursuant to the
terms of this Agreement shall be absolutely forfeited and the Executive shall
have no future interest therein of any kind whatsoever. Except as provided
herein, in the event the Executive’s employment with or service to the Company,
a Subsidiary or an Affiliated Entity terminates prior to all shares of
Restricted Stock becoming Vested Stock, then such unvested shares of Restricted
Stock shall be absolutely forfeited on the date of termination and the Executive
shall have no further interest therein of any kind whatsoever. The Committee
may, in its discretion, accelerate the vesting of the Restricted Stock in the
event of the Executive’s death, Disability or termination due to special
circumstances (as determined by the Committee in its sole discretion).

4.
Nontransferability of Award. Restricted Stock is not transferable other than by
will or the laws of descent and distribution. Any attempted sale, assignment,
transfer, pledge, hypothecation or other disposition of, or the levy of
execution, attachment or similar process upon, Restricted Stock contrary to the
provisions hereof shall be void and ineffective, shall give no right to any
purported transferee, any may, at the sole discretion of the Committee, result
in forfeiture of the Restricted Stock involved in such attempt.



2

--------------------------------------------------------------------------------





5.
Withholding. The Company may, in its sole discretion, make such provision as it
may deem appropriate for the withholding of any applicable federal, state or
local taxes that it determines it may be obligated to withhold or pay in
connection with the vesting of the Restricted Stock or any election made by the
Executive. Required withholding taxes as determined by the Company associated
with this Award must be paid in cash (including by withholding payment from any
amounts otherwise payable to the Executive) unless the Committee requires the
Executive to pay such withholding taxes by directing the Company to withhold
from the Award the number of shares of Common Stock having a Fair Market Value
on the date of vesting equal to the amount of required withholding taxes. The
Company in its sole discretion may also withhold any required taxes from
dividends paid on the Restricted Stock.

6.
Notification of 83(b) Election. In the event the Executive elects to make an
83(b) election with respect to this Award, the Executive must provide the
Company notice of such election at the same time the election is filed with the
Internal Revenue Service. The Executive must also tender to the Company payment
of the required withholding taxes associated with such election. In the event
the Executive makes an 83(b) election without consulting with the Company as to
the payment of required withholding taxes, the Company may withhold from other
payments to the Executive amounts necessary to effect the required withholding.

7.
Amendments. This Agreement may be amended by a written agreement signed by the
Company and the Executive; provided that the Committee may modify the terms of
this Agreement without the consent of the Executive in any manner that is not
adverse to the Executive.

8.
Securities Law Restrictions. This Award shall be vested and common stock issued
only in compliance with the Securities Act of 1933, as amended (the “Act”), and
any other applicable securities law, or pursuant to an exemption therefrom. If
deemed necessary by the Company to comply with the Act or any applicable laws or
regulations relating to the sale of securities, the Executive at the time of
vesting and as a condition imposed by the Company, shall represent, warrant and
agree that the shares of Common Stock subject to the Award are being acquired
for investment and not with any present intention to resell the same and without
a view to distribution, and the Executive shall, upon the request of the
Company, execute and deliver to the Company an agreement to such a fact. The
Executive acknowledges that any stock certificate representing Common Stock
acquired under such circumstances will be issued with a restricted securities
legend.

9.
Executive Misconduct; Compensation Recovery.

(a)
Notwithstanding anything in this Agreement to the contrary, the Committee shall
have the authority to determine that in the event of serious misconduct by the
Executive (including violations of employment agreements, confidentiality or
other proprietary matters) or any activity of the Executive in competition with
the business of the Company or any subsidiary or affiliated entity, the Award
may be cancelled, in whole or in part, whether or not vested. The determination
of whether the Executive has engaged in a serious breach of conduct or any
activity in competition with the business of the Company or any subsidiary or
affiliated entity shall be determined by the Committee in good faith and in its
sole discretion. This Section 9 shall have no effect and be deleted from this
Agreement following a Change of Control.

(b)
The Award made pursuant to this Agreement is subject to recovery pursuant to the
Company’s compensation recovery policy then in effect. To the extent required by
applicable laws, rules, regulations or securities exchange listing requirements
and the Company’s compensation recovery policy then in effect, the Company shall
have the right, and shall take all actions necessary, to recover shares of the
Company’s common stock awarded to the Executive pursuant to this Award.



3

--------------------------------------------------------------------------------







10.
Notices. All notices or other communications relating to this Agreement as it
relates to the Executive shall be in electronic or written form. If in writing,
such notices shall be deemed to have been made (a) if personally delivered in
return for a receipt, (b) if mailed, by regular U.S. mail, postage prepaid, by
the Company to the Executive at his last known address evidenced on the payroll
records of the Company or (c) if provided electronically, provided to Executive
at his e-mail address specified in the Company’s records or as other specified
pursuant to and in accordance with the Committee’s applicable administrative
procedures.

11.
Binding Effect and Governing Law. This Agreement shall be (i) binding upon and
inure to the benefit of the parties hereto and their respective heirs,
successors and assigns and (ii) governed and construed under the laws of the
State of Oklahoma.

12.
Captions. The captions of specific provisions of this Agreement are for
convenience and reference only, and in no way define, describe, extend or limit
the scope of this Agreement or the intent of any provision hereof.

13.
Counterparts. This Agreement may be executed in any number of identical
counterparts, each of which shall be deemed an original for all purposes, but
all of which taken together shall form but one agreement.

The parties have executed this Agreement effective June 17, 2018.
COMPANY
Chesapeake Energy Corporation
 
 
 
 
 
 
 
By:
/s/ James R. Webb
 
 
James R. Webb, Executive Vice President, General Counsel and Corporate Secretary
 
 
 
 
 
 
EXECUTIVE
/s/ Robert D. Lawler
 
Robert D. Lawler
 
 
 



4